DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on Feb. 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “three layer system” in lines 3, 5, 7, 9, and 12.  It appears the claim should recite “three-layer system.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim recites “the first and second porous fibrous layer” in lines 2-3.  It appears the claim should recite “the first and second porous fibrous layers.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites “three layer system” in lines 2-3.  It appears the claim should recite “three-layer system.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites “three layer system” in lines 2-3, 4.  It appears the claim should recite “three-layer system.”  Appropriate correction is required.  
Claims 5 and 6 recite air flow resistance units in Nsm-3, while in claim 4 units are  in Ns.m-3.  Air flow resistance units should be uniform in all the claims.  
Claim 6 is objected to because of the following informalities:  the claim recites “three layer system” in lines 2 and 4.  It appears the claim should recite “three-layer system.”  Appropriate correction is required.  
Claim 7 is objected to because of the following informalities:  the claim recites “three layer system” in line 4.  It appears the claim should recite “three-layer system.”  Appropriate correction is required.
Claim 9 recites “wherein at least one of the first and second porous layer comprise.”  It appears the claim should recite “wherein at least one of the first and second porous layers comprises.”  Appropriate correction is required.
Claim 10 recites “wherein at least one of the first and second porous layer comprise.”  It appears the claim should recite “wherein at least one of the first and second porous layers comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner et al. (WO2016/066640 A1) (“Guigner”)
With respect to claim 1, Guigner discloses a molded three-dimensional noise attenuating trim part for a vehicle (abstr., 0076, 0062), comprising a three-layer system consisting of a first porous fibrous layer, a second porous fibrous layer and an air permeable intermediate film layer located between the first and second porous layers (abstr., 0012), wherein the adjacent surfaces within the three-layer system are interconnected – the layers are laminated (0055), and thus they are interconnected - wherein the second porous fibrous layer has an area weight (AW2) that varies over the surface of the second porous fibrous layer  - the thickness of the second porous fibrous layer varies – Fig. 1, thus, it would have been obvious to one of ordinary skill in the art that the area weight would vary over the surface of the layer depending on the thickness of the layer (0079).  Guigner discloses a total variable thickness of the part in a range of 4 to 35 mm (0047), which is overlapping the claimed range.  Guigner discloses AW2 of the second porous fibrous layer of from 300 to 800 gsm (0050), and 25*t+175 ranging from 275 mm to 1050 mm and 45*t+475 ranging from 655 mm and 2050 mm, wherein t is the total thickness of the three-layer system, the numerical values of AW2 satisfying 
Regarding claim 2, Guigner teaches the part of claim 1.  Guigner discloses each of the first and second porous fibrous layers has an area weight overlapping the area weight recited in claim 2 (0048, 0050); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Guigner discloses the part of claim 1.  Guigner discloses the air flow resistance of the first and second layers of between 400 and 3000 Nsm-3
 (0017) and of the intermediate film layer of between 500 and 2500 Nsm-3 (0058), thus the range of the total air flow resistance of the three-layer system of Guigner overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 7, Guigner teaches the part of claim 1.  Guigner discloses the air flow resistance of the first porous layer and the intermediate layer representing at least 55% of the total air flow resistance of the three-layer system (0016).  Guigner discloses the air flow resistance of the intermediate film layer of between 500 and 2500 Nsm-3 (0058), and the total air flow resistance of the first and second porous fibrous layers of from 800 to 6000 Nsm-3
With respect to claim 8, Guigner teaches the part according to claim 1, wherein the first and second porous fibrous layers comprise fibers comprising polyamide 6, polyamide 66, PET, PBT, copolymers of polyester, polypropylene, polyethylene (0019, 0029).
Regarding claim 9, Guigner teaches the part of claim 1, wherein at least one of the first and the second porous fibrous layers comprises self-crimped frizzy fibers (0019).
As to claim 10, Guigner teaches the part of claim 1, wherein at least one of the first and second porous fibrous layers comprises reclaimed fibers made of cotton shoddy, synthetic shoddy, polyester shoddy, natural fiber shoddy (0019, 0040).
With respect to claim 11, Guigner teaches the part of claim 1, wherein the first and second fibrous layers comprise a thermoplastic binder material made of PET, polyethylene, polypropylene, polylactic acid, polyamide 6, polyamide 66 (0019, 0038).
As to claim 12, Guigner teaches the part of claim 1, wherein the air permeable intermediate film layer comprises at least one layer comprising low density polyethylene, linear low density polyethylene, 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner, in view of Khan et al. (US 7322440 B2) (“Khan”).
With respect to claim 3, Guigner teaches the part of claim 1, but is silent with respect to the at least second layer having a compression stiffness as recited in the claim.  Khan discloses a noise attenuating trim part for a vehicle, wherein layers of the trim part have a compression stiffness of between 0.1 kPa and 100 kPa (col. 2, lines 4-
With respect to claim 13, Guigner discloses the part of claim 1, but is silent with respect to the part further comprising a layer as recited in the claim.  Khan discloses a noise attenuating trim part for a vehicle, the trim part comprising a tufted carpet layer (abstr., col. 1, lines 3-5, col. 2, lines 33-63, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a tufted carpet layer to the part of Guigner as it is known in the art of noise attenuating trim parts for vehicles to include in them carpet layers.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner, in view of Guigner et al. (EP 3015314 A1) (“Guigner 2”).
With respect to claim 5, Guigner teaches the trim part of claim 5.  Guigner discloses the total thickness of the three-layer system of between 4 and 35 mm (0047), which overlaps the recited range, but is silent with respect to the correlation of the overall air flow resistance and the overall density of the three-layer system as recited in the claim.  Guigner 2 discloses multilayer noise attenuating trim part comprising at least 2 fibrous layers and an air permeable intermediate film between the fibrous layers, 3, which is within the recited range.
With respect to claim 6, Guigner teaches the trim part of claim 5.  Guigner discloses an overall density between 20 and 460 kg/m3 (0046), which overlaps the recited range, but is silent with respect to the correlation the overall air flow resistance and the overall density  ̅ϱ of the three-layer system as recited in the claim.  Guigner 2 discloses multilayer noise attenuating trim part comprising at least 2 fibrous layers and an air permeable intermediate film between the fibrous layers, wherein for an area where the overall density is above 250 kg/m3, which range overlaps the recited range, the relationship between the overall air flow resistance and the overall density of the three-layer system is 1500<AFRoverall -10  ̅ϱ<3800, with AFRoverall in Nsm-3 and  ̅ϱ in kg/m3, which is within the recited range.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783